Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claims 1, 2, 4-8, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (2012/0044467).
 
 	Regarding claim 1, Nakayama discloses an image projection device comprising: 5a projector (Fig. 7) configured to project an image; and an operation unit (510, 511, 512, ) configured to receive an operation performed by an operator (par. 93), wherein the projector is in a projecting 10state while the operation unit is receiving a pressing operation performed by the operator (par. 108 and 101), and wherein the projector is in a non- projecting state while the operation unit is not receiving a pressing operation performed by the 15operator (par. 108 and 101); except

	Nonetheless, the placement of the switch 510 in Nakayama is considered an obvious design choice.  In paragraph 128, Nakayama teaches that the switches can be arranged in different locations of the projector housing.  In Fig. 20 and 21, Nakayama further teaches that the switch 140 can be placed on top of the projection device 101.  Thus, in view the teachings of Nakayama, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the operation unit on the upper surface of the image projection device to perform the well known functions as claimed.
	Regarding claim 2, Nakayama discloses a main body (101) housing the projector, wherein the projector projects the image by emitting light to an outside (180), and wherein the operation unit is installed so as to make an angle formed between a direction of a 25center of an optical axis of the light (L and IL in Fig. 7 and 11), and a-99- pressing direction of the operation unit, not be equivalent to 90 degrees (button 511 to optical axis L, or button 512 to optical axis IL).
	Regarding claim 4, Nakayama discloses wherein in response to a predetermined 15operation on the operation unit, switching is performed between a first mode in which the projector is in the projecting state while the operation unit is receiving a pressing operation performed by the 20operator, and the projector is in the non-projecting state 
	Regarding claim 5, Nakayama discloses the projector includes an emitter, and the emitter is switched to be turned on and off in response to a pressing operation on the operation unit (par. 101).
	Regarding claim 6, Nakayama discloses the projector includes an emitter and an image forming unit configured to form a projection image through light output from the 15emitter, and wherein an operational state and a stop state of the image forming unit are switched in response to a pressing operation on the operation unit (par. 101).
	Regarding claim 7, Nakayama discloses a controller (195c) configured to control an 25operation of the projector; and -101- a switching unit configured to switch whether to supply power from the controller to the projector in response to a pressing operation on the operation unit (par. 101).
	Regarding claim 8, Nakayama discloses the main body housing the projector is formed in a shape that can be held by 10one hand (Fig. 7).
	Regarding claim 10, Nakayama discloses the main body is formed to have a wide rectangular cross-sectional shape viewed in a projection direction of the projector (Fig. 2 and 3).
	Regarding claim 14, Nakayama discloses a detection unit (190) configured to detect a state of the image projection device, wherein the controller controlling the 10operation of the projector controls a projection image output by the projector based on the state detected by the detection unit (par. 101).

 
Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (2012/0044467) in view of Solomon et al. (2007/0099700).
 	Regarding claim 3, Nakayama does not disclose the operation unit is installed to make an angle formed between a direction of a center of an optical axis of the projector, and the pressing direction of the operation unit, be an 10obtuse angle.
	Solomon, from the similar field of endeavor, teaches an operation unit is installed to make an obtuse angle with the optical axis of the projector (see Fig. 1).  By making such angle, projector can be controlled ergonomically.  
	Thus, in view of Solomon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Solomon into Nakayama so that the projector could be controlled ergonomically.
	Regarding claim 21, in addition of rejection to claim 2, Solomon further shows the upper surface of the image projection device is a curved surface curved toward a bottom surface side of the image projection device along a projection direction (note the curvature 16 in Fig. 2).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (2012/0044467) in view of Osaka et al. (2011/0300904).
 	Regarding claim 9, Nakayama discloses the main body is formed to have a 15dimension of the projector along an up-and-down direction of the projection image except 
wherein the operating unit is arranged in 20an upper part on a surface of the main body, corresponding to an upper side of the projection image.  
	Osaka, from the similar field of endeavor, teaches to locate the control keys (13) in an upper part of the projector housing (see Fig. 1).  This arrangement allows the user to control the projector conveniently and quickly since it is in the shortest reaching distance.
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Osaka in to Nakayama so that the projector could be turned on and off quickly and conveniently .

Claims 11-13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (2012/0044467) in view of Lin et al. (2019/0247162).
 	Regarding claim 11, Nakayama does not disclose a convex part protruding from the main body 10in a projection direction of the projector, wherein the projector is installed in the convex part.  
	Lin, from the similar field of endeavor, discloses a projector housing with a convex part (note element 1 in Fig. 1).  
	Since the projector housing of Nakayama is not limited to any shape or form, any known housing can be used.  In other words, it is considered an obvious design choice.  Hence, it would have been obvious to one of ordinary skill in the art before the effective 
	Regarding claim 12, although Lin does not show that the convex part is arranged to have its upper surface be flush with the upper surface of the main body, it would have been a matter of obvious design choice since the main housing 1 in Lin can have a thickness similar to that of the protruded tip.  Since the dimensions of the housing do not render the projector to have any functional difference, which are solely considered cosmetic, it does not carry any patentable weight. 
	Regarding claim 13, Lin discloses the convex part is formed to have a wide rectangular cross-sectional shape viewed in the projection direction, formed to be smaller 25than a rectangular shape of the main body, and -103- arranged to be closer to a center in a left-and-right width direction (see Fig. 1).  Since the dimensions of the housing do not render the projector to have any functional difference, which are solely considered cosmetic, it does not carry any patentable weight. 
	Regarding claim 24, Nakayama does not disclose that a bottom surface of the image projection device has a step formed under the operation unit.  Lin discloses such (note Fig. 1).  Since the projector housing of Nakayama is not limited to any shape or form, any known housing can be used.  In other words, it is considered an obvious design choice.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the projector housing of Lin as the projector housing of Nakayama to perform the well known functions as claimed.  
Claims 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (2012/0044467) in view of Kawai et al. (2013/0176497).
 	Regarding claim 15, Nakayama does not disclose a wired input receiver configured to receive as input a video by wire; and a wireless input receiver configured to 20receive as input a video by radio, wherein the controller controlling the operation of the projector sets a priority to each of the wired input receiver and the wireless input receiver, and in response to receiving as input a 25video signal into an input receiver having a higher-104- priority, does not determine whether a video signal is input into an input receiver having a lower priority, and causes the projector to project the video signal input into the input receiver having the 5higher priority.
	Kawai, from the similar field of endeavor, teaches the selection of a wired input and a wireless input (par. 47-65, 157, and 158) by using a priority reservation table (par. 152, 162, and 172).  By using the priority reservation table, the input signals can be selected based on the set priority automatically without the intervention of the user.
	Knowing that the input signals in Nakayama can be obtained from different sources, such as wired and wireless sources, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kawai into Nakayama so that the input signals could be selected automatically without the need of user’s intervention.
	 
	Regarding claim 19, Kawai discloses the setting operation of the priority is performed in response to operations performed in a specific sequence on the operation 10unit (see par. 162-189).
.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that there is no operation unit that is arranged on an upper surface of the image projection device in Nakayama as now claimed, the examiner disagrees.  As set forth in the rejection above, the placement of the operation unit is considered an obvious design choice.  In fact, as cited in the rejection, the motivation for making such change is taught by Nakayama himself.  Thus, the 103 rejection still meets the claimed invention.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422